NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 13a0440n.06

                                            No. 12-5548

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT                                     FILED
                                                                                         Apr 30, 2013
UNITED STATES OF AMERICA,                              )                          DEBORAH S. HUNT, Clerk
                                                       )
        Plaintiff-Appellee,                            )
                                                       )       ON APPEAL FROM THE
v.                                                     )       UNITED STATES DISTRICT
                                                       )       COURT FOR THE MIDDLE
JOHN PATRICK EDWARDS,                                  )       DISTRICT OF TENNESSEE
                                                       )
        Defendant-Appellant.                           )
                                                       )



        BEFORE: MARTIN and COOK, Circuit Judges; GRAHAM, District Judge.*


        PER CURIAM. John Patrick Edwards, a former law enforcement officer, pleaded guilty to

obstructing the investigation of a drug trafficking conspiracy, in violation of 18 U.S.C. § 1512(c)(2).

The district court determined that, based on a total offense level of thirty-one and a criminal history

category of I, Edwards’s advisory sentencing guidelines range was 108 to 135 months of

imprisonment. The court varied upward from the sentencing guidelines range, however, and

sentenced Edwards to 220 months of imprisonment.

        On appeal, Edwards argues that his sentence is procedurally unreasonable because the district

court failed to rule on his objection to the conclusion in the presentence report that the conspiracy

involved at least fifty kilograms of cocaine, failed to reference the calculations used to determine his



       *
        The Honorable James L. Graham, United States District Judge for the Southern District of
Ohio, sitting by designation.
No. 12-5548
United States v. Edwards

guidelines range of imprisonment, and failed to adequately explain the basis for the upward variance.

Edwards argues that his sentence is substantively unreasonable because the district court based the

upward variance on several factors that were adequately accounted for by the guidelines and

improperly considered a case that was unlike his when considering the need to avoid unwarranted

sentencing disparities.

       Because Edwards failed to raise the procedural issues at the conclusion of the sentencing

hearing when given the opportunity to do so by the district court, we review those claims for plain

error. See United States v. Penson, 526 F.3d 331, 337 (6th Cir. 2008). We review the substantive

reasonableness of Edwards’s sentence using an abuse-of-discretion standard. See Gall v. United

States, 552 U.S. 38, 51 (2007). “For a sentence to be substantively reasonable, it must be

proportionate to the seriousness of the circumstances of the offense and offender, and sufficient but

not greater than necessary, to comply with the purposes of [18 U.S.C.] § 3553(a).” United States v.

Vowell, 516 F.3d 503, 512 (6th Cir. 2008) (citation and internal quotation marks omitted). “A

sentence may be substantively unreasonable if the district court selects the sentence arbitrarily, bases

the sentence on impermissible factors, fails to consider pertinent § 3553(a) factors or gives an

unreasonable amount of weight to any pertinent factor.” Id. at 510 (citation, internal quotation

marks, and alterations omitted).

       The district court did not commit plain procedural error in imposing Edwards’s sentence.

The court explicitly overruled Edwards’s objection to the amount of cocaine attributed to the

conspiracy in the presentence report after hearing testimony from a special agent that the conspiracy

involved well over fifty kilograms of cocaine. Further, the court explicitly referenced Edwards’s

                                                  -2-
No. 12-5548
United States v. Edwards

total offense level and criminal history category as calculated in the presentence report and

recognized the resulting advisory sentencing guidelines range of 108 to 135 months of imprisonment.

In addition, the court adequately explained that it varied upward from the guidelines range based on

the nature and sophistication of the drug conspiracy, the fact that Edwards violated the highly

confidential process related to wiretaps, and the fact that Edwards knowingly put numerous

individuals in serious danger for monetary gain.

       Edwards’s sentence is also substantively reasonable. The district court’s stated reasons for

imposing an above-guidelines sentence were based on facts specific to Edwards’s case that were not

inherent in his offense or otherwise accounted for by the sentencing guidelines. Further, in

determining Edwards’s sentence, it was reasonable for the district court to consider the sentence it

imposed in a comparable case involving a major drug operation even though that case also involved

an individual being killed.

       We affirm the district court’s judgment.




                                                  -3-